Title: 125. A Bill Providing Remedy and Punishment in Cases of Forcible Entries and Detainers, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that none make any entry into any lands and tenements, or other possessions, whatsoever but in case where entry is given by the law; and in such case not with strong hand, nor with multitude of people, but only in peaceable and easy manner; and that none who shall have entered into the same in peaceable manner hold the same after with force. And if any do to the contrary, on complaint thereof to any Justices or Justice of Peace, such Justices or Justice, shall take sufficient power of the county, and go to the place where such force is made; and if they find any that hold such place forcibly they shall be taken and put in the jail of the same county, there to abide convict by the record of the same Justices or Justice, until they have paid such amercement as shall be assessed by a jury to be sworn by the Justices or Justice for that purpose. And all the people of the county, as well the sheriff as others, shall be attendant upon the same Justices, to go and assist them to arrest such offenders, upon pain of imprisonment and amercement at the discretion of a jury.
And moreover though that such persons making such entries be present, or else departed before the coming of the said Justices or Justice, notwithstanding the said Justices or Justice in some convenient place, according to their discretion, shall have authority and power to enquire by the people, of the same county, as well of them that make such forcible entries in lands and tenements, as of them which the same hold with force; and if it be found before any of them that any doth contrary to this act, then the said Justices or Justice shall cause to reseize, or to repossess, the lands and tenements so entered or holden as afore, and shall put the party so put out in full possession thereof.
And also when the said Justice or Justices make such enquiries as before, he or they shall make their warrants and precepts, to be directed to the sheriff of the same county, commanding him on behalf of the commonwealth, to cause to come before him or them fit persons to enquire of such entries. And if any sheriff be slack, and make not execution duly of the said precepts to him directed, to make such enquiries, he shall forfeit twenty five pounds, recoverable before any Court of Record, as well by indictment or information, to be taken only for the commonwealth, as by bill at the suit of the party grieved, as well for himself as for the commonwealth, in which case one moiety of the said twenty-five pounds, shall be to  the commonwealth, and the other moiety, together with his costs and expences shall be to the party suing.
And moreover, Mayors and bailiffs of cities and boroughs, shall have in the said cities and boroughs like power to remove such entries, and in other articles aforesaid rising within the same, as the Justices of Peace and sheriffs in counties have.
But no restitution upon any indictment of forcible entry, or holding with force, shall be made to any, if the party indicted hath had the occupation, or hath been in quiet possession by the space of three whole years together, next before the day of such indictment so found, and his estate therein not ended or determined; which the party indicted may alledge for stay of restitution, and restitution to stay until that be tried, if the other will deny or traverse the same; and if the same allegation be tried against the party so indicted, then the same party so indicted to pay such costs and damages, to the other party, as shall be assessed by the Judges or Justices before whom the same shall be tried.
